DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a press member (corresponding to 30 in the instant disclosure) in claims 1-16, a support portion (corresponding to 31 in the instant disclosure) in claims 1-8, a transport section (corresponding to 17b in the instant disclosure) in claims 2, 4, 6, 8, 10, 12, 14, and 16, and a direction change member (corresponding to 30 in the instant disclosure) in claims 8-16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the sheet processing system and image forming system comprising a press member adapted to press the sheet, which is subjected to the folding processing by the rotating by the rotating body pair and is transported in the second direction, to one direction side that is one of the transport direction and a direction opposite to the transport direction; and a support portion adapted to support the press member, wherein the support portion is disposed on a side opposite to the rotating body pair with the transport path therebetween and on an other direction side opposite to the one direction side in the transport direction with a nip line for connecting between the nip portion and a front end portion of the folding blade therebetween as claimed in claims 1-8 and analogous limitations in claims 9-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sugiyama (JP 2005008337 A) teaches a sheet processing apparatus (100a) for performing folding processing in a plurality of portions of a sheet comprising: a transport path (feed path from 202 to 10, 15 in figure 1) including a guide face (the line shown indicating the guide face or path wall in figures 3-15) to guide a sheet transported in a predetermined transport direction (figures 3-16); a rotating body pair (11, 12) adapted to be able to transport the sheet in a first direction for nipping the sheet transported to the transport path by a nip portion to rotate, and thereby drawing the sheet to perform folding processing (figures 5-6), and in a second direction for switching back the sheet subjected to the folding processing in a direction opposite to the direction for drawing (figures 8-9); a folding blade (14a) adapted to push the sheet transported to the transport path to the nip portion of the rotating body pair (figures 4-6); a press member or direction change member (14) adapted to press the sheet, which is subjected to the folding processing by the rotating body pair and is transported in the second direction, to one direction side that is one of the transport direction and a direction opposite to the transport direction (figures 8-9); and a support portion (the arm shown supporting 14) adapted to support the press member (figures 3-10); however, Sugiyama does not teach or suggest performing the folding processing so that one end of the sheet exists 
Shimizu et al. (JP 201205667 A; cited on the IDS filed 12/24/2020) teaches a sheet processing apparatus (1) for performing folding processing in a plurality of portions of a sheet and performing the folding processing so that one end of the sheet exists inside the sheet folded (figure 2) comprising a transport path (occupied by S in figure 2(A)) including a guide face (21), a rotating body pair (31, 32) adapted to perform a folding process on the sheet (figures 2(B) and 2(D)) in cooperation with a folding blade (35); however, Shimizu et al. does not teach or suggest a press member or direction change member adapted to press the sheet or change the direction of the sheet, which is subjected to a folding processing by the rotating body pair to one direction side that is one of the transport direction and a direction opposite to the transport direction, wherein the support portion is disposed on a side opposite to the rotating body pair with the transport path therebetween and on an other direction side in the transport direction with a nip line for connecting between the nip portion and the front end portion of the folding blade therebetween as claimed. 
Kistner (3,901,501) teaches a sheet processing apparatus (figure 3) performing folding processing in a plurality of portions of a sheet (figures 1-2) comprising a press member or direction change member (8, 9; 8’, 9’); however, Kistner does not teach or suggest a transport section adapted to be able to transport the sheet in a first direction 
Nemec (4,419,088) teaches a sheet processing apparatus (figures 1 and 11-12) performing folding processing in a plurality of portions of a sheet (figures 2 and 10) comprising a press member or direction change member (73, 74); however, Nemec does not teach or suggest a transport section adapted to be able to transport the sheet in a first direction for drawing the sheet transported to the transport path, and in a second direction for switching back the drawn sheet in a direction opposite to the direction for drawing and the press member or direction change member adapted to press the sheet, which is subjected to a folding processing by the rotating body pair as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/           Primary Examiner, Art Unit 2853